Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 19, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159205(59)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  CALEB GRIFFIN,                                                                                       Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                     SC: 159205                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  COA: 340480
                                                                     Genesee CC: 14-103977-NI
  SWARTZ AMBULANCE SERVICE,
           Defendant-Appellee,
  and
  SARAH ELIZABETH AURAND,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief submitted on
  November 15, 2019, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 19, 2019

                                                                               Clerk